                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                             SOUTHWESTERN DIVISION

TRYON P. SISSON,                            )
                                            )
                      Plaintiff,            )
                                            )
                                            )       Case No. 20-05101-CV-SW-BP
v.                                          )
                                            )
                                            )
MANISH PATEL, et al.,                       )
                                            )
                      Defendants.           )

                                   CERTIFICATE OF SERVICE

       The undersigned counsel for Defendant KFC Corporation hereby certifies that on

February 23, 2021, a true and correct copy of KFC Corporation’s Rule 26(a)(1) initial

disclosures was served via email on the following counsel of record:

Christopher S. Shank
Stephen J. Moore
SHANK & MOORE, LLC
1968 Shawnee Mission Pkwy, Suite 100
Mission Woods, Kansas 66205
chris@shankmoore.com
sjm@shankmoore.com

Attorneys for Tryon P. Sisson

Jeffrey D. Morris
Nick J. Kurt
Stephanie C. Bradshaw
Berkowitz Oliver LLP
2600 Grand Boulevard, Suite 1200
Kansas City, Missouri 64108
jmorris@berkowitzoliver.com
nkurt@berkowitzoliver.com
sbradshaw@berkowitzoliver.com

Attorneys for the Patels and Mitra Entities




          Case 3:20-cv-05101-BP Document 50 Filed 02/23/21 Page 1 of 3
Dated: February 23, 2021           KFC Corporation


                                   /s/ Daniel J. Weiss

                                   Daniel J. Weiss
                                   Kaitlin M. Leskovac
                                   JENNER & BLOCK LLP
                                   353 North Clark Street
                                   Chicago, Illinois 60654-3456
                                   Telephone:     (312) 923-4517
                                   Facsimile:     (312) 527-0484
                                   Email: DWeiss@jenner.com
                                           KLeskovac@jenner.com
                                   James D. Griffin
                                   Cameron E. Grant
                                   SCHARNHORST AST KENNARD GRIFFIN, PC
                                   1100 Walnut, Suite 1950
                                   Kansas City, Missouri 64106
                                   Telephone:     (816) 268-9400
                                   Facsimile:     (816) 268-9409
                                   Email: JGriffin@sakg.com
                                          CGrant@sakg.com

                                   Attorneys for Defendant KFC Corporation




        Case 3:20-cv-05101-BP Document 50 Filed 02/23/21 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 23, 2021, I caused a copy of the forgoing to be served on

all counsel of record via the Court’s electronic filing system.

                                              /s/ Daniel J. Weiss
                                              Daniel J. Weiss




          Case 3:20-cv-05101-BP Document 50 Filed 02/23/21 Page 3 of 3
